Per Curiam : Appellant filed objections in the county court to entering judgment against it for road and bridge taxes levied and extended under section 14 of the Road and Bridge law in the townships of East Fork and Hillsboro, in Montgomery county. The taxes were objected to on the ground that the certificates for the additional levy authorized to be made under section 14 were not sufficient to authorize the levy and extension of the taxes under that section. The sufficiency of these certificates was before us upon objections of another objector in People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286,) and we there held that the certificates were sufficient to authorize the levy of the tax. The judgment is affirmed. Judgment affirmed.